Title: To Thomas Jefferson from Thomas Paine, [August 1801]
From: Paine, Thomas
To: Jefferson, Thomas


Dear Sir
[August 1801]
The ratification of the treaty at last gives me another opportunity of writing to you. The coalition of the North has vanished almost to nothing. There is no certain News from Egypt either in france or England. Admiral Gantheame is returned without being able to land in Egypt the reinforcement he took with him. He has taken the Swiftsure an English 74—and another 74 the Hanibal has been taken in the bay of Algesiras; but afterwards, two Spanish Ships of the line attacked each other in the Night by mistake and both perished. The general talk is now a descent upon England, and the english Government has some alarms upon the Case. Preparations for this ought to have been made last year immediately after signing the peace with Austria. In the Memoir I sent to B—— in answer to the question he sent to me at that time (a copy of which you have) I endeavoured to press this point strongly upon him. Had the preparation been set about then neither the expedition of the English to the Baltic, nor to Egypt could have taken place. They could not have left their Coast unfurnished, nor sent their best troops abroad as they have done. I believe the peace with Portugal is not ratified by france, but be it, or be it not, if france does not make preparations for a descent, I feel perswaded the English will send an expedition against the portugese settlements in S America. A 1000 Gun-boats proper for a descent would not cost more than four or five ships of the line would cost, and they would hold england more in Check than 100 Ships of the line would do. Boats do not require to be manned by Sailors as Ships do, and need no other kind of Naval Stores than are produced in france. The Secretary General of Marine who speaks English ask me, a few days ago, to give a Memoir on the descent which himself would translate for the Minister, which I did. But from the short interview I had with the Minister he did not appear to me much disposed to promote a descent by Boats. He is a Naval Architect, and reckoned capital in his line, and I suppose would rather build Ships than boats. I think the french governt. would do well were it to divide the Marine office into two parts and separate the construction and direction of the boat-marine from that of Ships, The boat-marine, it is probable, would then be carried on with Ambition and energy, which, I see, will not be the case while the two are blended together. If preparation for a descent go forward, it will of consequence hold England in check and alarm, perhaps more so than the Coalition of the North did, and in that case she will be cautious how she conducts herself towards America.
I have been observing for some days past the manner of finishing the out-side of houses in Paris. They appear to be stone fronts, but are not so; and except some costly Buildings the walls are built of rough Stone and plaistered or stuccoed. In America no plaistered or stuccoed work will stand the breaking up of the frost. In Paris it stands perfectly, and I have seen some winters nearly as severe here as in America. The difference is in the material and not in the workmanship. In America the plaister or stucco is made of lime Mortar. In Paris it is made of Plaister of Paris which has not any quality of lime stone in it. I know not if you have observed it, but about a third of this stone in its natural state is Water in a fixed state. When it is burnt, or rather roasted, about 10 or 12 hours in a large heap, the watery part is expelled. It is then pounded, for it will not, after being burnt, dissolve in water like lime, nor produce any heat. It is then sifted, and mixed with water to about the thickness of white-wash which in a few Minutes will become fixed, In this state, that is, before it becomes hard, it is plaistered upon the rough stone and marked into squares resembling stone. It is then white washed with the same Material sifted finer. I observe they throw the first coating on, after it is a little stiff, with the hand. to make it adhere the better, and smooth it with the trowel. They begin at the top. The Cornish is made of this plaister. They finish as they go. When they have plaistered about four or five feet downward and before the plaister is got hard, they draw the lines with a tool like a graver which cuts out the joints resembling stone. To make the lines strait they use a long rule, and they put the last washing on before the first coating is dry. These fronts resist wet and are not injured by frost, but Bricks absorb a great quantity of wet. If a pint of water be thrown against a brick wall in a hot day scarcely any of it will reach the ground; and as to plaistered fronts in America made of lime Mortar they fall to pieces with the breaking up of the frost. There is plenty of this Stone in Nova Scotia, and I think it would be a useful material in houses in America.—Were I to build a brick house in America I would have the bricks made large and of the shape of the capital letter There would then be so many hollows from the top to the bottom of the Wall that I question if the wet would get thro’. I know not why we follow the english statute measure of 9 Inches by 4.
The priests begin again to put up their heads, as you will see by the enclosed publication of the Minister of Police.—
T—
